Opinión concurrente del
Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 6 de mayo de 1977
Concurro en la opinión porque la sanción propuesta re-*14fie ja una estimación justa del agravio ético envuelto en este caso.
Las conclusiones del Comisionado, sostenidas por la prue-ba, no van más allá de señalar al querellado como abogado que se aventuró en negocios de agricultura y ganado, los cua-les desconocía, y careciendo de capital recurrió al método con-sagrado como hábito nacional de tomar cuantiosos présta-mos por lo que en una ocasión sus deudas montaban a $1,300,000, que lográ reducir a $450,000 para noviembre de 1974, garantizadas con hipoteca (excepto la cantidad de $150,000), sobre lo que resta de su empresa de iluso. El in-forme también concluye que “en la práctica de su profesión de abogado en los Tribunales de Puerto Rico, el querellado ha observado una conducta intachable, ha sido celoso en el de-sempeño de sus funciones y respetuoso con el Tribunal.”
La falta de este abogado estriba en haber utilizado su re-lación profesional con sus clientes como medio, en algunos casos coactivo, para levantar fondos para sus empresas par-ticulares. Sin embargo, su conducta no acusa fraude, ni en-gaño ni otro tipo de corrupción. Con la entereza de un capitán de leyenda, cuando vino el fracaso se hundió con su barco, re-chazando el alivio y la protección de la Ley de Quiebras a la que acuden sin inhibiciones y sin estigma tantos hombres de negocios. No creo que una sociedad que mantiene como pre-misa inviolable que nadie será encarcelado por deuda pueda esperar un castigo aún más penoso que la cárcel para el deu-dor por el hecho de ser éste abogado. No puede convertirse el problema ético en ecuación abstracta perdiendo de vista el sufrimiento de los seres humanos.
En vez de separación, estimo correctamente limitada la sanción contra el querellado a un año de suspensión en el ejercicio de la profesión de abogado.